IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-41250
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JUAN CARLOS LEDEZMA-CARRASCO,
also known as Juan Carlos Ledezma-Carranco,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. B-99-CR-88-1
                        - - - - - - - - - -
                          August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Juan

Carlos Ledezma-Carrasco has moved to withdraw and filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Ledezma-Carrasco has not filed a response.     We have independently

reviewed counsel’s brief and the record and have found no

nonfrivolous issue.   Accordingly, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5TH

CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.